         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 1 of 9
                         UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF PENSYLVANIA



DREAM RICH ENTERTAINMENT, LLC                     :       CIVIL ACTION
1597 Brookline Blvd.
Pittsburgh PA 15226                                       NO. _______________

                        Plaintiff,
vs.                                               :
                                                          JURY TRIAL DEMANDED
ROBERT RIHMEEK WILLIAMS
1836 N. 18th Street                            :
Philadelphia PA 19121 AND

DREAM CHASER RECORDS, INC.
1836 N. 18th Street                           :
Philadelphia PA 19121 AND

ATLANTIC RECORDING CORPORATION
d/b/a ATLANTIC RECORDS
1633 Broadway                 :
New York, NY 10019

                         Defendants.

_____________________________________

                                     CIVIL COMPLAINT

A. JURISDICTION AND VENUE

       1. Jurisdiction is based upon federal question, to wit, the Copyright Act of 1976

as amended. Title 17, United States Code.

       2. Venue is proper under the Federal Rules of Civil Procedure.

B. THE PARTIES

       3. Plaintiff DREAM RICH ENTERTAINMENT, LLC (“DREAM RICH”) is a

Pennsylvania limited liability company doing business within this District since 2008, with its

registered office located at the above-stated address; DREAM RICH is in the business of

songwriting, publishing, copyright administration, production, and other music business related

endeavors.

                                                      1
         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 2 of 9
       4. Defendant ROBERT RIHMEEK WILLIAMS (“WILLIAMS”) is a private adult

individual, and is a professional musical artist, p/k/a “Meek Mill”, residing and doing business at

the above-stated address.

       5. Defendant DREAM CHASER RECORDS, INC. (“DCR”) is a Pennsylvania, for-

profit corporation formed on May 27, 2011, doing business in this District as a production

company and boutique record label record engaged in the commercial exploitation of music, with

its principal office and/or corporate headquarters located at the above-stated address; upon

information and belief, co-defendant WILLIAMS is principal of DCR.

       6. Defendant ATLANTIC RECORDING CORPORATION d/b/a ATLANTIC

RECORDS (“ATLANTIC”) is a domestic, for-profit corporation, doing business in this District

as a record company engaged in the distribution and other commercial exploitation of music,

with its principal offices and/or corporate headquarters located at the above-stated address; upon

information and belief, co-defendant ATLANTIC is the distributor of DCR featuring the music

of, inter alia, co-defendant WILLIAMS.

       7. At all times material hereto, the defendants acted on their own behalves,

and/or through the acts of their employees, agents, representatives, servants, and the

like, acting within their course of employment and scope of duties.

       8. The doctrines of respondeat superior and vicarious liability apply to defendants DCR

and ATLANTIC.

C. THE FACTS

       9. In 2018, plaintiff DREAM RICH acquired the copyright to the original rap lyrics

titled, “100 Summers”, “Cold-Hearted II” (hereinafter “SUBJECT SONGS”), and several

additional original rap lyrics solely written by plaintiff’s controlled songwriter.

       10. Specifically, plaintiff DREAM RICH was duly and properly granted copyright

registration for the rap lyrics to “100 Summers” and “Cold-Hearted II” by the U.S. Library of

Congress; DREAM RICH is the sole copyright holder, administrator and publisher for the



                                                  2
         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 3 of 9
SUBJECT SONGS. Proofs of registration are attached hereto collectively as Exhibits and
incorporated by reference as though fully set forth herein and made a part hereof.

        11. From the end of June 2018 through October 2018, DREAM RICH’s controlled

songwriter solely authored the original rap lyrics to the SUBJECT SONGS, which lyrics contain

certain unique, protectable elements as defined and cognizable under the United States Copyright

Act, as amended.

        12.   Such unique, protectable, copyrightable elements of the rap lyrics are inclusive but

not limited to: the originality of the lyrics, the uniqueness of the lyrics, the lack of common

phrases in the lyrics; and other unique attributes of the lyrics.

        13. The copyrighted lyrics were written based upon plaintiff’s controlled songwriter’s

interpretation of actual, real life events which affected the controlled songwriter’s psyche,

providing the impetus for the original creation of the SUBJECT SONGS’ unique rap lyrical

content.


        14. During or about November 3, 2018, defendant WILLIAMS had access to plaintiff’s

controlled songwriter’s lyrics to the SUBJECT SONGS, as well as having access to additional

rap lyrics solely authored by the controlled songwriter and owned and controlled by plaintiff.


        15. Subsequent to WILLIAMS’ obtaining access to the controlled songwriter’s rap lyrics

to the SUBJECT SONGS, WILLIAMS misappropriated the rap lyrics for his own commercial

usage, pairing it with music selected by WILLIAMS, without the permission, consent, or

knowledge of plaintiff DREAM RICH or its controlled songwriter.

        16. On or about November 30, 2018, WILLIAMS, along with co-defendants DCR and

ATLANTIC, commercially released master sound recordings, titled, “100 Summers” and “Cold

(the identical titles as plaintiff’s controlled songwriter’s rap lyrics) with identical and/or

substantially similar rap lyrics as penned by DREAM RICH’s controlled songwriter.

        17. The rap lyrics for these master sound recordings were performed by defendant

WILLIAMS.


                                                   3
            Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 4 of 9
          18. Despite plaintiff’s efforts to attempt to communicate with defendants, defendants

have continued to misappropriate plaintiff’s copyrighted rap lyrics, to the detriment of plaintiff

and its controlled songwriter, and for the exclusive benefit of defendants.

          19. Defendant’s unauthorized misappropriation of plaintiff’s copyrighted rap lyrics,

and defendants’ subsequent offering for sale, and other commercial exploitation of plaintiff’s

copyrighted rap lyrics in the form of unauthorized master sound recordings released under the

“Meek Mill” moniker, constitutes actionable infringement upon plaintiff’s copyrights under

Title 17 of the United States Code.

COUNT ONE: VIOLATION OF TITLE 17, UNITED STATES CODE- SEC 115 ET SEQ.

          COPYRIGHT INFRINGEMENT - MECHANICAL LICENSE/ROYALTIES

                                 (AGAINST ALL DEFENDANTS)

          20. Paragraphs 1 through 19 inclusive, are incorporated by reference as though

fully set forth herein and made a part hereof.

          21. Subsequent to plaintiff DREAM RICH’s controlled songwriter’s creation of the

rap lyrics to the Subject Songs, said Subject Songs lyrics were heard by defendant WILLIAMS;

defendant WILLIAMS having had access to the Subject Songs as above-pleaded.

          22. Defendant WILLIAMS’s access to the subject song was inclusive, but not

limited to the controlled songwriter’s rapping the lyrics to WILLIAMS on the date hereinabove

stated.

          23. Thereafter, the defendants, individually or through representative(s) on their

behalves, improperly and unlawfully filed one or more copyright registrations with the Library of

Congress for defendants’ infringing and unauthorized master sound recordings and underlying

musical compositions containing plaintiff’s copyrighted lyrics, claiming rightful authorship

thereof, despite the fact that defendants WILLIAMS and DCR had actual notice that

his lyrics were derivative and infringing upon the controlled songwriter’s original copyrighted

rap lyrics, and in doing so, also violative of plaintiff DREAM RICH’s copyrights.

          24. Defendant ATLANTIC, by virtue of its close relationship with WILLIAMS and

                                                   4
        Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 5 of 9
DCR, had constructive knowledge of said infringement.

       25. Defendants’ representations put forth on their respective application(s) for copyright

registration, without enumerating on the copyright application(s) that their master sound

recordings and underlying musical compositions were derivative of the Subject Songs, was

false and misleading.

       26. By doing so, defendants falsely held themselves out as being the true and lawful

author, copyright holder and publisher of their sound recordings and musical compositions, when

in fact their recordings and songs were an unlawful infringement of plaintiff’s copyrighted

Subject Songs.

       27. Defendants released their recordings and songs constituting an unlawful

infringement of plaintiff DREAM RICH’s copyrighted Subect Songs; upon information and

belief, defendants’ infringing release of their recordings and songs generated in excess of One

Million Dollars ($1M) in revenues to the benefit of said defendants, which revenue was derived

from their unlawful sale and licensing, including but not limited to physical sales of

phonographic records (as the term is liberally known to be construed in the music business),

digital revenues (streaming and downloading), ringtones, ringbacks, synchronization and other

licensing fees, publishing royalties, Sound Exchange royalties, and other revenues.

       28. Under Title 17 of the United States Code, prior to said defendants’ commercial

release of their recordings and songs containing plaintiff’s copyrighted lyrics for public

consumption, defendants were required to acquire a mechanical license from plaintiff.

       29. Defendants’ failure to obtain a proper mechanical license from

plaintiff DREAM RICH is a violation of Title 17 of the United States Code.

       30. Said defendants are liable to plaintiff for failure to obtain a mechanical

license from plaintiff DREAM RICH as required by Title 17 of the United States Code.

       31. In the alternative, in the event that this Court deems that no mechanical

license was required, due to the prior publication of songs by plaintiff or its controlled

songwriter, then in such event, said defendants’ conduct is still violative of Title 17 of the

                                                  5
         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 6 of 9
United States Code for failure by defendants to pay any compulsory license fees to plaintiff

DREAM RICH, as mandated by applicable copyright laws.

       32. Said defendants are liable to plaintiff for all revenues generated from the

sales and licensing of all products and services containing plaintiff’s lyrics thereupon,

for violation of Section 115 et seq. of Title 17 of the U.S. Code.

       WHEREFORE on Count One, plaintiff DREAM RICH demands judgment in its favor,

and against defendants WILLIAMS, DCR, and ATLANTIC, jointly and severally, as follows:

     a) For actual damages in excess of Seventy-Five Thousand Dollars ($75,000), or

     in the alternative, for statutory damages;

     b) For reasonable counsel fees and costs;

     c) For such other relief as this Court may deem proper.



          COUNT TWO: VIOLATION OF TITLE 17, UNITED STATES CODE -

                               COPYRIGHT INFRINGEMENT

                               (AGAINST ALL DEFENDANTS)

       33. Paragraphs 1 through 32, inclusive are incorporated by reference as though

fully set forth herein and made a part hereof.

       34. Defendants have held themselves out, and have claimed, to compose, author and

record copyrightable songs containing original rap lyrics, when in fact, defendants’ recordings

and songs titled, “100 Summers” and “Cold Hearted II were derivative of plaintiff’s

copyrighted Subject Songs.

       35. Defendants WILLIAMS and DCR knowingly provided co-defendant ATLANTIC

with access to plaintiff’s copyrightable elements of plaintiff’s controlled songwriter’s rap lyrics

embodied in the Subject Songs, resulting in defendants’ infringing recordings and underlying

musical compositions.

       36. Defendants WILLIAMS, DCR, and ATLANTIC had no cognizable right to

misappropriate, record, produce, mix and master their new recordings and new songs which

                                                  6
          Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 7 of 9
derived from plaintiff’s copyrighted Subject Songs, without first obtaining plaintiff’s written

permission and consent, as required by the Copyright Act; said defendants acted without total

regard for plaintiff and plaintiff’s rights; said defendants violated Title 17 by materially

altering plaintiff’s copyrighted works without obtaining plaintiff DREAM RICH’s prior written

consent.

       37. Co-defendant ATLANTIC illegally and unlawfully mechanically

reproduced, manufactured, distributed and offered for sale and licensing the illegally

infringing recordings and songs without any regard for plaintiff and plaintiff’s rights.

       38. Further, defendants WILLIAMS and/or DCR, then transferred to co-defendant

ATLANTIC and their subsidiary and/or affiliated companies, in whole or part, their purported

administrative, publishing and/or writers share rights (rights derivative of their respective

interests in the copyright of the infringing recordings and songs), for defendants’

sole financial gain, without any regard for plaintiff and plaintiff’s rights.

       39. Defendants WILLIAMS and/or DCR had no legal right to transfer any copyright

interests to the ATLANTIC co-defendants, because said defendants-transferors’ rights were

tainted by their infringement.

       40. Accordingly, as a matter of law, defendants could not transfer copyright interests in

the infringing recordings and songs to the transferee defendants, because those rights were solely

owned by plaintiff DREAM RICH.

       41. As such, defendants-transferees ATLANTIC and/or their subsidiaries or affiliated

companies have no right whatsoever to claim any interest in the infringing sound recordings or

underlying musical compositions, as such rights are derivative of the rights of co-defendants

WILLIAMS and DCR, and these co-defendants possess no rights in the infringing sound

recordings and underlying musical compositions due to their unlawful infringement as

aforepleaded.

       42. Defendants are liable to plaintiff for violation of Title 17 of the United States

Code, and applicable case law, pertaining to unlawful infringement.

                                                   7
         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 8 of 9
        WHEREFORE on Count Two, plaintiff DREAM RICH demands judgment in its

favor, and against all defendants, jointly and severally, as follows:

      a) For actual damages in excess of Seventy-Five Thousand Dollars ($75,000), or

      in the alternative, for statutory damages;

      b) For reasonable counsel fees and costs;

      c) For such other relief as this Court may deem proper.

                COUNT THREE: CIVIL CONSPIRACY TO COMMIT COPYRIGHT
         INFRINGEMENT: VIOLATION OF TITLE 17, UNITED STATES CODE
                                (AGAINST ALL DEFENDANTS)
        43. Paragraphs 1 through 42, inclusive are incorporated by reference as though

fully set forth herein and made a part hereof.

        44. Defendants WILLIAMS, DCR, and ATLANTIC engaged in a civil
conspiracy to commit infringement upon plaintiff’s Subject Songs.
        45. Defendants actions were willful, intentional and with reckless disregard for the rights

of plaintiff.

        46. Defendants are liable unto plaintiff for conspiracy to commit copyright

Infringement in violation of Title 17 of the United States Code.

        WHEREFORE on Count Three, plaintiff DREAM RICH demands judgment in its

favor, and against all defendants, jointly and severally, as follows:

      a) For actual damages in excess of Seventy-Five Thousand Dollars ($75,000), or

      in the alternative, for statutory damages;

      b) For reasonable counsel fees and costs;

      c) For such other relief as this Court may deem proper.

                COUNT FOUR: ACCOUNTING AND CONSTRUCTIVE TRUST

                               (AGAINST ALL DEFENDANTS)

          47. Paragraphs 1 through 46 inclusive, are incorporated by reference as

though fully set forth herein and made a part hereof.


                                                   8
         Case 2:20-cv-02686-GEKP Document 1 Filed 06/08/20 Page 9 of 9
        48. In the event infringement is proven by plaintiff, then in such event plaintiff is
entitled to a full and discrete accounting of all revenues generated as a result of the
aforepleaded infringement.
        49. Further, in such event plaintiff is entitled to the imposition of a constructive trust in

regard to any past, present and future revenues that are misguidingly directed towards

defendants, inclusive but not limited to the disgorgement of any such past revenues- all

pertaining to the underlying copyright infringement of the Subject Songs.


        50. The accounting and constructive trust are equitable remedies to which plaintiff is

entitled in the interests of justice and fair play.


        WHEREFORE on Count Four, plaintiff DREAM RICH demands judgment in its


favor, and against all defendants, jointly and severally, as follows:

     a) For a full and discrete accounting of all past, present and future revenues

generated by defendants’ infringing sound recordings and musical composition;

    b) For the imposition of a constructive trust in favor of plaintiff;

    c) For reasonable counsel fees and costs;

    d) For such other relief as this Court may deem proper.



                                           Respectfully submitted,
Dated: June 2, 2020
                                           s/Simon Rosen, Esq./s (#6279)
                                           SIMON ROSEN, ESQ.
                                           ATTORNEY ID NO. 38603
                                         325 Chestnut St., Suite 800
                                         Philadelphia PA 19106
                                           Tel. (215)564-0212
                                           Email: SimonOnKey@aol.com


                                                      9
